4/22/2015                                                                     TDCJ Offender Details


 Ea^j.ij^uiuM.iJ.yiMJMMiL-ya                                                                          TDCJ Home   B5S New Offender Search




                                                                                                          ~n moz-Wj>
   Offender Information Details
     Return to Search list




   SID Number:                                                           05608874

   TDCJ Number:                                                          01957729

   Name:                                                                 HARPER.DARRELL

   Race:                                                                 B

   Gender:                                                               M

   DOB:                                                                  1963-07-24

   Maximum Sentence Date:                                                2017-01-30

   Current Facility:                                                     ELLIS

   Projected Release Date:                                               2017-01-30

   Parole Eligibility Date:                                              NOT AVAILABLE

   Offender Visitation Eligible:                                         YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                            Offender is not scheduled for release at this time.

   Scheduled Release Type:                                            Will be determined when release date is scheduled.

   Scheduled Release Location:                                        Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
       Offense                 r»««„e«                  Sentence             nniinUl      raea Mn          Sentence (YY-MW1-
            Date               0ffense                      Date             County Case No"                       DD)
                             TERRORISTIC                                                  D-1-DC-11-
       2010-06-22                                        2012-01-27          TRAVIS                               6-00-00
                                THREAT                                                      904087

                                                                                          D-1-DC-11-

http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=05608874                                                          1/2